     Case 2:21-cv-00058-LGW-BWC Document 5 Filed 06/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


    HERNANDO JAVIER VERGARA,

                 Petitioner,                                 CIVIL ACTION NO.: 2:21-cv-58

         v.

    WARDEN-FCI JESUP,

                 Respondent.


                                            ORDER

        Petitioner, an inmate at the Federal Correctional Institution in Jesup, Georgia, filed this

28 U.S.C. § 2241 action in the Northern District of Georgia, and that court transferred this action

to the Southern District of Georgia, as Petitioner is housed here. Doc. 2. The record reflects

Petitioner has paid a $5.00 filing fee.

        The Court directs the United States Marshal to serve a copy of the Petition and a copy of

this Order by registered or certified mail upon: (1) the Attorney General of the United States;

(2) the named Respondent; and (3) the civil process clerk at the office of the United States

Attorney for the Southern District of Georgia. See Fed. R. Civ. P. 4(i).

        The Court orders Respondent to show cause, in writing, why Petitioner’s writ should not

be granted by filing an Answer within 21 days of service of the Petition. See Rule 5 of the Rules

Governing Section 2254 Petitions.1 If Respondent seeks dismissal or denial of the Petition,

Respondent should file, in lieu of an answer, a motion to dismiss or deny the Petition.

Grounds for a motion to dismiss include, but are not limited to: failure to exhaust available


1
       The Rules Governing Section 2254 Cases may also apply to habeas actions brought under Section
2241. Rule 1(b) of the Rules Governing Section 2254 Cases.
   Case 2:21-cv-00058-LGW-BWC Document 5 Filed 06/14/21 Page 2 of 2




remedies, untimeliness, failure to state a cognizable claim, procedural default, second or

successive petition bar, absence of custody at the time the petition was filed, mootness, ripeness,

and failure to name the proper respondent. Respondent must attach complete copies of all files

and records cited in support of a motion to dismiss as exhibits to the motion to dismiss. If

Respondent moves to dismiss and the motion is denied, Respondent must file an answer which

complies with Rule 5 within 21 days of denial of the motion to dismiss. The Court DIRECTS

the Clerk of Court to serve a courtesy copy of this Order on the United States Attorney for the

Southern District of Georgia.

       Petitioner is cautioned, while this action is pending, he shall immediately inform this

Court in writing of any change of address. Failure to do so will result in dismissal of this case.

       SO ORDERED, this 14th day of June, 2021.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
